Citation Nr: 1640683	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disorder manifested by swelling of the left and right ankles, as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a disorder manifested by swelling of the left and right foot, as due to exposure to ionizing radiation.

4.  Entitlement to service connection for gangrene of the ascending colon, including as due to exposure to ionizing radiation.

5.  Entitlement to service connection for corrosive sweats, as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a disorder manifested by painful joints, as due to exposure to ionizing radiation.

7.  Entitlement to service connection for a low sperm count, as due to exposure to ionizing radiation.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for diabetes, as due to exposure to ionizing radiation.

10.  Entitlement to service connection for bone pain, as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, V.S., & S.S.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2005, February 2006, and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In April 2012, the Board remanded these claims to obtain medical records and afford the Veteran VA examinations.  

The Board notes that this appeal originally included entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD); however, this issue was granted in a January 2015 rating decision, and as such, is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for gangrene of the ascending colon, painful joints, low sperm count, diabetes, and bone pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a disorder manifested by swelling of the left and right ankles, as due to exposure to ionizing radiation.

2.  There is no competent and credible evidence establishing that the Veteran currently has a disorder manifested by swelling of the left and right foot, as due to exposure to ionizing radiation.

3.  There is no competent and credible evidence establishing that the Veteran currently has corrosive sweats, as due to exposure to ionizing radiation.

4. The most probative and persuasive evidence of record shows that the Veteran's bilateral hearing loss is not etiologically related to in-service noise exposure. 

5.  The most probative and persuasive evidence of record shows that the Veteran's tinnitus is not etiologically related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by swelling of the left and right ankles, to include as due to exposure to ionizing radiation, is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

2.  Service connection for a disorder manifested by swelling of the left and right foot, to include as due to exposure to ionizing radiation, is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

3.  Service connection for corrosive sweats, to include as due to exposure to ionizing radiation, is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

4.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in May 2005, December 2005, June 2007, and September 2007 that fully addressed all notice elements and were sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence as well as the criteria for establishing a disability rating and effective date of an award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, and the Veteran was afforded VA examinations.  

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the January 2012 hearing, the VLJ fully explained the issues on appeal, and asked questions pertaining to the disorders in question.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

As noted above, in April 2012, the Board remanded the Veteran's claims to obtain medical records and afford the Veteran VA examinations.  Additional medical records were received from a VA Medical Center and the Veteran was afforded VA examinations in October 2014.  The Board finds that the AOJ substantially complied with the remand orders pertaining to the issues decided herein such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board is cognizant of the arguments the Veteran's representative put forth in the August 2016 Informal Hearing Presentation; however, the Board finds that with respect to the issues decided herein, the VA examinations are adequate to decide the claims.  

Neither the Veteran nor his representative has identified any additional existing relevant evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system for purposes of 38 C.F.R. § 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Bilateral Hearing Loss and Tinnitus 

The Veteran asserts he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss and tinnitus.  During his January 2012 Board hearing, the Veteran testified that he experienced tinnitus since his discharge from active service (see Board hearing transcript at page 12).  In a May 2010 written statement, the Veteran's service representative asserted that the Veteran was exposed to acoustic trauma from weapons testing and loud explosive devices. Service personnel records reflect that the Veteran was a nuclear weapons maintenance specialist while in military service.

Service treatment records show that, when examined for induction into service in January 1963, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
--
20 (25)

An ear abnormality was not reported on examination and the Veteran was found qualified for military service.  When examined in conjunction with his nuclear weapons work, in January 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
--
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
--
15 (20)

When examined in conjunction with his nuclear weapons work, in July 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
5 (15)
--
20 (25)
LEFT
10 (25)
10 (20)
5 (15)
--
20 (25)

When examined for separation in October 1964, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
--
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
--
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

Post service, in October 2007, the Veteran underwent a VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran reported having hearing difficulties in both ears that gradually developed since 1965.  He reported exposure to nuclear radiation in service.  The Veteran gave a history of acoustic trauma from gun fire, machine gun fire, power tool noise, and five ton truck noise while in military service, and no post service occupational noise exposure.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
70
LEFT
45
35
40
70
80

The Veteran also complained of having constant bilateral tinnitus for 20 years.  Mild to severe sensorineural hearing loss in both ears was diagnosed.  The VA examiner said that the Veteran's level and type of hearing loss supported his current claim of tinnitus.  In the VA examiner's opinion, it was less likely as not that the Veteran's hearing loss and tinnitus were due to noise exposure in military service as a nuclear radiation ordinance man.  According to the VA examiner, the Veteran's service medical records, including his separation examination report, indicated that he had normal hearing in both ears at the time of his release from active service.

An August 2009 private audiological examination appears to indicate that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
105
115
115
LEFT
80
70
90
95
115

It was noted that the Veteran had severe to profound sensorineural hearing loss in both ears.  No nexus opinion was provided. 

Pursuant to the Board's April 2012 Remand, the Veteran underwent a VA audiological examination in October 2014.  The VA examiner maintained that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the ears during service.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service. 

The examiner maintained that the Veteran's hearing was normal at separation from the military.  The examiner explained that once military noise exposure was removed hearing would not be expected to get worse.  The examiner maintained that the current hearing loss found on audiometric testing was not due to or aggravated by military noise exposure.  The examiner then quoted from the Institute of Medicine the following:

"The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days." 

Current science indicates that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."
 
"The conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss." 

The examiner concluded that therefore, if hearing was normal upon discharge, there was no evidence of hearing damage due to military noise exposure, and that any worsening of hearing from the time of discharge to current was due to noise exposure between the times of discharge to current.  The examiner added that this literature supports this assessment, even if a significant shift in hearing is found between entrance and exit audiometric testing.

In regard to tinnitus, the VA examiner related that the Veteran reported that he had experienced bilateral intermittent tinnitus since 1965.  Episodes occurred one time per week and durations were a few minutes each.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure. 

The examiner explained that the Veteran had normal hearing bilaterally at separation from military service, thus there were no objective factors for which the
etiology of tinnitus could be attributed.  The examiner reiterated that the current hearing loss found on audiometric testing was not due to or aggravated by military noise exposure.  The examiner noted that the current complaint of tinnitus was not a result of or aggravation of military noise exposure since tinnitus was more likely as not found in association with hearing loss, which the Veteran did not exhibit on
discharge examination.  The examiner maintained that there was no evidence of delayed onset tinnitus as tinnitus is a symptom of the disorder; therefore, as there was no evidence of delayed onset hearing loss from research, there can be no delayed onset tinnitus.  The examiner indicated that as the Veteran's hearing was normal at discharge, the tinnitus is from a source other than military noise exposure. The examiner added that there are a plethora of possible medical conditions including hearing loss that can cause tinnitus, but no evidence at this time that
the military noise exposure is the source of the Veteran's current complaint
of tinnitus.

The Board finds the opinion of the October 2014 VA examiner to be highly probative regarding the issue at hand.  The VA examiner opined that the Veteran's current hearing loss and tinnitus are not etiologically related to in-service military noise exposure.  The October 2014 VA examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  Moreover, the examiner provided a sufficient rationale based on sound medical principles for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For these reasons, the Board finds the October 2014 VA opinion dispositive of the nexus question presented in this case.  

The Board acknowledges that the Veteran is competent to report observable symptoms, such as his own ability to hear and ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011)), the specific issue in this case, i.e., whether the Veteran's hearing difficulties and ringing in the ears are etiologically related to military noise exposure, is a question that generally falls outside the realm of common knowledge of a lay person.  The facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  Thus, the Board finds the opinion by the October 2014 VA examiner to be of greater probative value than the Veteran's lay contentions regarding the etiology of his hearing loss and tinnitus.  Moreover, while hearing loss and tinnitus are considered a chronic disease for VA purposes, hearing loss and tinnitus were not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that hearing loss and tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service.  In this regard, the Veteran has reported varying onset dates and frequencies of the claimed tinnitus disability thereby undermining the reliability of his assertions.  Moreover, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative medical opinion evidence is against the claim.  Accordingly, service connection bilateral hearing loss and tinnitus is not warranted.

Swelling of Bilateral Ankles, Swelling of Bilateral Feet, and Corrosive Sweats

The Veteran seeks entitlement to service connection for a disorder manifested by swelling of the bilateral ankles, a disorder manifested by swelling of the bilateral feet, and corrosive sweats.  He asserts these disorders are due to exposure to ionizing radiation during service.

Service connection requires a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  

The Veteran was afforded VA examinations in October 2014.  The Veteran reported that since the late 1990s, he noted episodic swelling of the ankles and feet on both sides that could last for one to two days and was self-limited.   He denied associated pain, stiffness, or decrease in range of motion.  No treatment had been done.  The last episode was about a year ago.  There was no swelling at the moment.  He had never been evaluated for this condition or had any testing done.  In regard to the claimed sweating disability, the Veteran reported that since about 2000 he noted episodes of whole body profuse sweating that only happened at night during his sleep.  He had never been evaluated for this problem, and he denied any treatment for it.  The examiner noted that the skin examination did not show any abnormal sweating at present or any related skin abnormality.  In regard to the claimed swelling of the ankles and feet and corrosive sweating, the examiner noted that even though there are symptoms according to the Veteran, there was no current clinical objective evidence of an active diagnosable disease/pathology on examination or in the service treatment records to render a diagnosis.  The Veteran was not found to have any diagnosable disorders pertaining to his ankles, feet, and corrosive sweats.  Treatment records also do not contain any diagnoses related to the Veteran's claims.  See April 2015 VA Active Problem List.  

To the extent that the Veteran has reported symptoms related to his claimed disorders, they have not been associated with any diagnosable disability.  Complaints are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  As a lay person, the Veteran is competent to relate some symptoms such as swelling and sweating, but he generally does not have the requisite medical knowledge, training, or experience to be able to diagnose an underlying disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The medical evidence outweighs the lay evidence.  The probative medical opinion evidence and treatment records show no diagnosable disorders pertaining to the Veteran's ankles, feet, and corrosive sweats. Accordingly, in the absence of competent and credible evidence of current diagnosable disorders during the period of the claims, service connection is not warranted on any basis for the asserted disorders and must be denied. 

In sum, the preponderance of the evidence is against a finding of a current disorder manifested by swelling of the bilateral ankles, a disorder manifested by swelling of the bilateral feet, and corrosive sweats.  In the absence of diagnoses, the other elements of service connection for these claims need not be addressed and the claims for service connection must be denied.  Brammer, 3 Vet. App. 223, 225.  The benefits sought on appeal are accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection for a disorder manifested by swelling of the left and right ankles, as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for a disorder manifested by swelling of the left and right foot, as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for corrosive sweats, as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss. 


REMAND

Gangrene of the Ascending Colon, Painful Joints, Low Sperm Count, Diabetes, and Bone Pain

In regard to the claimed disability of gangrene of the ascending colon, the October 2014 VA examiner noted that beside evidence of an abdominal surgical scar, there was no current clinical objective evidence of an active diagnosable disease/pathology on exam to render a diagnosis.  The examiner maintained that a review of the claims file did not include any private or VA medical records for review associated with the claimed gangrene of the ascending colon.  The Board, however, notes that treatment records indicate the Veteran had a colon resection in 1999, with a "rupture after surgery implanted mesh," and three feet of colon removed.  See May 2005 VA treatment note.   In regard to the claimed disability of low sperm count, the examiner maintained that there was no current clinical objective evidence of an active diagnosable disease/pathology on exam to render a diagnosis.  The examiner reported that the Veteran related that he was never able to have a child of his own.  He indicated that during the late 1960s he and his wife were evaluated for infertility problems and he was told that his sperm "was not good."  He was never treated for it and he adopted two children.  Thus, the Veteran's claimed condition is essentially infertility.  In regard to the claimed disability of painful joints, diabetes, and bone pain, the October 2014 VA examiner opined that the disorders were less likely than not due to exposure to ionizing radiation during service because they are medical conditions "that have not been associated or linked to ionizing radiation exposure per review of recognized hazard exposures guidelines from the U.S. Dept. of Veterans Affairs."  The VA examiner then listed VA's link.  

The Board recognizes that service connection for a disorder that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed Veteran" as statutorily defined.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the Veteran's claimed disabilities are not presumptively service connected or recognized as radiogenic diseases, service connection may be granted on a direct basis.  As such, addendum medical opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In regard to the claimed disabilities of gangrene of the ascending colon, painful joints, low sperm count, diabetes, and bone pain, please return the October 2014 VA examination reports to the examiner for addendum opinions.  

While the claimed medical conditions "have not been associated or linked to ionizing radiation exposure per review of recognized hazard exposures guidelines from the U.S. Dept. of Veterans Affairs," based on the sound medical judgment of the examiner, and a review of the medical literature and generally accepted principles in the scientific community regarding the nature and types of diseases that result from exposure to ionizing radiation, please provide an opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by gangrene of the ascending colon.  Please note that treatment records indicate the Veteran had a colon resection in 1999, with a "rupture after surgery implanted mesh," and three feet of colon removed.  See May 2005 VA treatment note.   

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by painful joints.

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by infertility.  

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by diabetes.

(e) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a disease consistent with ionizing radiation exposure manifested by bone pain.  

The examiner should set forth the complete rationale 
for all opinions expressed and conclusions reached.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

2.  If, and only if, the Veteran is diagnosed with a disease consistent with ionizing radiation exposure manifested by painful joints, bone pain, diabetes, gangrene of the ascending colon, and/or a low sperm count, the RO/AMC should request that the Defense Threat Reduction Agency (DTRA) provide a reconstructed radiation dose estimate for the Veteran, who was at Fort Lewis, Washington, and Sandia Base, New Mexico from 1963 to 1965.  The DTRA should clearly indicate that the reconstructed dose estimate was calculated using the revised methodology as a result of the May 8, 2003 report from the National Academies Press, A Review of the Dose Reconstruction Program of the Defense Threat Reduction Agency (2003).

3.  After obtaining a reconstructed dose estimate, the RO should refer the claim to VA's Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c). 

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


